Citation Nr: 9915989	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  94-19 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed on a direct basis, as a residual of Agent 
Orange and other chemical exposure, and as secondary to 
service-connected PTSD.

2.  Entitlement to service connection for a disability 
manifested by fatigue, to include as a residual of Agent 
Orange and other chemical exposure and as secondary to PTSD.

3.  Entitlement to service connection for bilateral hearing 
loss, to include as a residual of herbicide and other 
chemical exposure and as secondary to PTSD.

4.  Entitlement to service connection for a skin disorder, to 
include as a residual of Agent Orange and other chemical 
exposure. 

5.  Entitlement to service connection for a right wrist 
disability.  

6.  Entitlement to service connection for residuals of a left 
leg fracture, claimed as secondary to peripheral neuropathy 
and fatigue.  

7.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and G.F.


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1993 rating decision of the 
Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
peripheral neuropathy, hearing loss, a skin disorder, a right 
wrist disability, and a disability manifested by fatigue.  
This matter is also on appeal from the RO's December 1996 
rating decision which assigned a 10 percent evaluation for 
PTSD, effective from July 1992.  Finally, this matter is on 
appeal from the RO's July 1998 rating decision which denied 
service connection for a left leg fracture, claimed as 
secondary to peripheral neuropathy and fatigue.  

The veteran withdrew his appeal regarding the issue of 
entitlement to service connection for a sleep disorder at the 
January 1996 hearing before a member of the Board at the RO.  

In April 1996, the Board remanded the issue of entitlement to 
service connection for tinnitus to the RO for further 
development.  By rating decision dated in February 1998, the 
RO granted service connection for tinnitus and assigned a 10 
percent evaluation, effective from July 1992.  This is 
considered a full grant of the claim for service connection 
for tinnitus.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  The veteran filed a notice of disagreement with 
the evaluation assigned and the RO issued a statement of the 
case which addressed this issue in July 1998.  However, the 
veteran did not complete his appeal with respect to this 
issue by filing a substantive appeal.  Therefore, as the 
veteran did not submit a substantive appeal which addressed 
the issue of entitlement to an evaluation in excess of 10 
percent, the Board has no jurisdiction over this issue.  See 
38 C.F.R. §§ 20.200, 20.202.

The record shows that the veteran filed a claim for service 
connection for hyperlipidemia claimed as secondary to 
service-connected PTSD and neurotoxin exposure, and that this 
claim was denied in a February 1998 rating decision.  The 
veteran filed a timely notice of disagreement and, in July 
1998, the RO issued a statement of the case which addressed 
this issue.  However, the veteran did not submit a 
substantive appeal which addressed the issue of service 
connection for hyperlipidemia.  Therefore, the Board has no 
jurisdiction over this issue.  38 C.F.R. §§ 20.200, 20.202. 

A review of the record shows that the veteran has claimed 
entitlement to service connection for hypertensive heart 
disease, claimed as secondary to his service-connected PTSD.  
Although the RO addressed his claim for service connection 
for hypertension, it does not appear that the claim for 
service connection for hypertensive heart disease has been 
addressed.  Therefore, this matter is referred to the RO for 
appropriate development.  

In April 1996, the Board remanded the issues of entitlement 
to service connection for peripheral neuropathy, a disability 
manifested by fatigue, hearing loss, a skin disorder, and a 
right wrist disability to the RO for further development, to 
include obtaining additional treatment records, obtaining 
additional service medical records, and affording the veteran 
VA examinations.  


FINDING OF FACT

The claim for service connection for peripheral neuropathy is 
plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for peripheral 
neuropathy is well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

With respect to claims involving exposure to herbicides in 
Vietnam, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6) (1998).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service connected if manifest 
to a compensable degree within one year of the last date on 
which the veteran was exposed to an herbicide agent during 
active service, even though there is no record of such 
disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).  The term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2 (1998).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with competent proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(1994); see also 38 C.F.R. § 3.303(d).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that the veteran's claim of entitlement to 
service connection for peripheral neuropathy, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  See Murphy.  The 
evidence shows that the veteran was exposed to Agent Orange 
during his service in Vietnam and he has testified that he 
had extensive exposure to leaded gasoline and diesel fuel in 
service.  The veteran's statements are be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  In this 
case, the record includes diagnoses of peripheral neuropathy 
and a February 1997 VA examiner stated that it was at least 
possible that the small fiber neuropathy is related to his 
exposures while in the military.  

Accordingly, the veteran's claim for service connection for 
peripheral neuropathy is well grounded and the VA has a duty 
to assist in the development of facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a).  The Board finds that 
additional development is necessary and this issue will be 
further addressed in the remand portion of this decision.  


ORDER

The veteran's claim for service connection for peripheral 
neuropathy is well grounded.  


REMAND

In July 1993, the RO received a copy of a Social Security 
Administration, Office of Hearings and Appeals, decision 
which determined that the veteran had been disabled since 
December 1990 due to impairments of arthritis and social 
phobia.  It was also noted that these impairments prevented 
the claimant from hearing and interacting with people and 
prevented prolonged concentration, attention, and repetitive 
gripping.  This decision noted that the veteran's limitations 
prevented him from engaging in any prolonged activity and 
from performing his past relevant work; that he did not have 
transferable skills to perform other work within his residual 
functional capacity; and that, given his vocational factors 
of age, education, and previous work experience, it was 
concluded that there were no jobs existing in significant 
numbers that he was capable of performing.  

In an August 1993 letter to the veteran, the RO asked him to 
furnish or have the Social Security Administration submit the 
medical evidence that was used in reaching the Social 
Security Administration decision regarding his disability 
claim.  Later in August 1993, the veteran submitted a list of 
exhibits from the Social Security Administration proceedings.  
He asserted that he had already submitted the evidence relied 
on by Social Security Administration in it decision regarding 
his disability claim.  He also stated that he had a formal 
hearing before the Social Security Administration and that 
medical evidence, his statements, testimony of professional 
witnesses, and vocational assessments were all part of the 
Social Security Administration record. 

The Board notes that several of the items listed on the 
Social Security Administration list of exhibits have not been 
obtained and are not in the claims file, including private 
medical records and vocational assessments.  The RO has never 
requested these records directly from the Social Security 
Administration.  These records must be obtained prior to 
final adjudication of the claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); Clarkson v. Brown, 4 Vet. App. 565, 567 
(1993); 38 U.S.C.A. § 5106 (West 1991).  Therefore, the RO 
should attempt to obtain all Social Security Administration 
records associated with the veteran's claim for Social 
Security Administration disability benefits, including any 
hearing transcripts.  

The veteran has asserted on several occasions that he was 
treated at the Hines, Illinois VA Hospital after service and 
from 1969 to 1971.  In several responses to RO requests for 
records, the Hines, Illinois VA Hospital informed the RO that 
it was unable to locate the requested medical records and 
that it had no records of treatment of the veteran.  However, 
the veteran has submitted VA treatment records dated from 
June 1969 to July 1971 which appear to be from the Hines, 
Illinois VA Hospital.  Because VA treatment records are 
considered to be constructively of record, they must be 
obtained.  Bell v. Derwinski, 2Vet. App. 611 (1992).  
Therefore, the Board finds that an additional attempt to 
obtain all treatment records from the Hines, Illinois VA 
Hospital is warranted.  The RO should attach copies of the 
treatment records from that facility submitted by the veteran 
to its request.  

The veteran has reported that he attends regularly scheduled 
therapy at the Vet Center in Peoria, Illinois.  The Board 
finds that an attempt to obtain all records that have not 
already been obtained from that facility dated from January 
1994 to present is warranted.

The Board notes that the veteran has also claimed that 
service connection is warranted for peripheral neuropathy, a 
disability manifested by fatigue, and bilateral hearing loss 
at least in part as secondary to his service-connected PTSD.  
See 38 C.F.R. § 3.310 (1998).  In the case of Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when a service-
connected disability aggravates but is not the proximate 
cause of a nonservice-connected disability, the veteran is 
entitled to service connection for the portion of the 
severity of the nonservice-connected disability that is 
attributable to the service-connected disability.  It does 
not appear that the RO has considered whether the veteran's 
service-connected PTSD has aggravated any of the claimed 
disabilities.  

With respect to the issue of entitlement to service 
connection for bilateral hearing loss, the Board notes that, 
at the April 1965 enlistment examination, audiometric 
examination showed pure tone thresholds at 500, 1000, 2000, 
and 4000 Hertz of 20, 10, 15, and 20 decibels in the right 
ear, respectively, and 20, 10, 10, and 20 decibels in the 
left ear, respectively.  Because these audiometric results 
were obtained prior to October 31, 1967, the results have 
been converted from ASA to ISO units.  In the June 1968 
separation examination report of medical history, the veteran 
reported that he had not had hearing loss.  The June 1968 
audiometric examination showed pure tone thresholds at 500, 
1000, 2000, and 4000 Hertz of 15 decibels in both ears at all 
frequencies.  Because these audiometric results were obtained 
after October 31, 1967, the results need not be converted to 
ISO units.  As the threshold for normal hearing is from zero 
decibels to 20 decibels, there is no evidence of hearing loss 
in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Additionally, the service medical records include no evidence 
of hearing loss disability which meets the criteria of 
38 C.F.R. § 3.385 (1998).  The initial evidence of hearing 
loss disability that meets the criteria of 38 C.F.R. § 3.385, 
is dated more than 20 years after service.  

In the April 1996, remand the Board stated that the veteran 
should be afforded a VA examination to determine the nature 
and extent of any hearing loss and that the examiner should 
provide an opinion as to whether it is at least as likely as 
not that current hearing loss is etiologically related to 
inservice acoustic trauma described by the veteran.  The 
Board notes that the examination report did not include the 
requested opinion regarding etiology.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  The Court further held 
that a remand by the Board imposes a duty on the Secretary to 
ensure compliance with the terms of the remand.  Where the 
remand orders of the Board are not complied with, the Board 
errs in failing to insure compliance.  Stegall v. West, 11 
Vet App 268 (1998).  Therefore, as the requested opinion was 
not provided, the February 1997 VA audiological examination 
is inadequate.  See 38 C.F.R. §§ 4.2, 4.70; Stegall.  

With respect to the claim for service connection for a skin 
disorder, it is noted that the service medical records show 
that he was treated for verrucae on his hands, acne vulgaris, 
acne, warts, tinea pedis, complaints of poison oak, and 
sharply margenated eruption of the left groin with raised 
border and central clearing with the impression of tinea 
cruris.  He was also treated and hospitalized for three days 
for the measles/rubella in March 1968 and examination 
revealed papular macula rash on the face, arms, and trunk.  
At the June 1968 separation examination, the veteran reported 
that he had had skin diseases and the examiner noted that the 
veteran was treated for ringworm in Vietnam which was cured.  
The examiner also noted that evaluation of the skin was 
normal.  In August 1968, the veteran was treated for multiple 
warts on both hands and was prescribed liquid nitrogen.  VA 
treatment records show that the veteran was treated for 
common warts in June 1969; it was noted that he had a one 
year history of warts on the right hand; and it was 
determined that surgical procedure was required.  The veteran 
underwent electrodesiccation and curettage of warts on hands.  
In February 1971, he was treated for a thigh irritation with 
mild erythema and in July 1971 he was treated for a recurrent 
rash.  

In the April 1996 remand, the Board stated that the veteran 
should be afforded a dermatological examination to determine 
the nature and extent of all skin disorders.  The Board 
further stated that the examiner should provide an opinion 
regarding whether it is at least as likely as not that any 
current skin disorders were etiologically related to the skin 
disorders identified in service.  The February 1997 VA 
examiner noted that the back and chest showed occasional 
folliculitis; that there was a verrucous at the first 
metaphalangeal segment; that there was a superficial fungal 
infection on the axilla; and that there was small pustule on 
the left thigh.  The diagnosis was occasional mild 
folliculitis and tinea corporus fungal infections, primarily 
of the axilla, bilaterally.  The examiner stated that these 
disorders were very common "but cannot rule out association 
with previous military career."  The Board finds the 
examiner's opinion did not adequately address whether it is 
at least as likely as not that any current skin disorders are 
etiologically related to service or the skin disorders shown 
therein.  Therefore, an additional attempt to obtain this 
opinion is necessary.  See 38 C.F.R. §§ 4.2, 4.70; Stegall.  

With respect to the claim for service connection for a right 
wrist disability, it is noted that the service medical 
records show that, in January 1966, he reported that he 
injured his right forearm three days earlier when he was 
shoved at the barracks.  The treatment provider noted that 
there was mild tenderness at the distal third of the right 
forearm and no swelling.  X-rays of the right forearm showed 
no fracture or dislocation.  At the June 1968 discharge 
examination, he indicated that he had not had swollen or 
painful joints, arthritis or rheumatism, lameness, or bone 
joint, or other deformity.  The examiner noted that 
evaluation of the upper extremities was normal.  In August 
1968, the veteran reported that he had hurt his right hand 
one month earlier and the treatment provider noted that he 
was given an ace bandage and that an X-ray would be obtained.  
An August 1968 individual sick slip shows that he was to have 
(or had) a wrist X-ray at Martin Army Hospital that morning.  
Later in August 1968, the veteran reported that there had 
been no change in his medical condition since his last 
medical examination in July 1968 with the exception of an 
injured hand which had been treated.  

In the April 1996 remand, the Board stated that the veteran 
should be afforded comprehensive VA orthopedic and 
neurological examinations to determine the nature and extent 
of any right wrist disability, that the examiners should 
specifically include or exclude diagnoses of a right wrist 
disability, and that the examiners should provide an opinion 
as to whether it is at least as likely as not that any 
current right wrist disability is etiologically related to 
the inservice injuries noted above.  In the February 1997 
report of the VA examination for peripheral neuropathy, the 
examiner reported that motor examination of the upper 
extremities showed full strength, that there was no muscle 
atrophy, and that he had normal tone.  The examiner stated 
that he detected no significant right wrist disability and 
the diagnosis was probable small fiber neuropathy.  The 
February 1997 orthopedic examiner reported that there was 
full range of motion of the wrists, 5/5 motor strength in all 
muscle groups, and that sensation was intact throughout.  The 
assessment was cervical stenosis which may account for his 
upper and lower extremity disabilities; this does not appear 
to be a military-related injury.  The examiner stated that he 
did not feel that the veteran had a military-related injury 
of either the upper of lower extremities.  The examiner did 
not specifically address whether there is a current right 
wrist disability and, if so, whether it is at least as likely 
as not that it is etiologically related to service or the 
inservice injuries noted above.  Therefore, remand for this 
opinion is necessary.  See 38 C.F.R. §§ 4.2, 4.70, Stegall.  

In a February 1998 rating decision, the RO denied entitlement 
to service connection for hypertension, an asbestos-related 
lung disability, and a bilateral eye disorder.  The veteran 
was notified of this determination in March 1998.  The 
veteran filed a timely notice of disagreement and, in July 
1998, the RO issued a statement of the case which addressed 
these issues.  Although the veteran submitted VA Forms 9, 
Appeal to Board of Veterans' Appeals, in August 1998 and 
January 1999, these forms and the attached statements did not 
address the claims for service connection for hypertension, 
an asbestos-related lung disability, and a bilateral eye 
disorder.  

In an April 1999 letter, the representative again asserted 
that service connection for asbestosis, vision problems, and 
a cardiovascular condition, claimed as secondary to his 
service-connected PTSD, was warranted.  It is noted that the 
representative's April 1999 letter was submitted more than 60 
days after the statement of the case was issued and more than 
one year after the March 1998 notification of the February 
1998 rating decision.  Therefore, the issue of whether the 
veteran has submitted an adequate and timely substantive 
appeal is referred to the RO for adjudication.  See 38 C.F.R. 
§§ 20.202, 20.203 (1998).  It is noted that entitlement to 
service connected for hypertension on a direct basis was 
denied by rating decision dated in June 1993.  However, 
service connection for PTSD was subsequently granted and the 
veteran now claims entitlement to service connection for 
hypertension as secondary to his service-connected PTSD.  The 
issue of entitlement to service connection for hypertensive 
heart disease is addressed in the introduction of this 
decision.

In a June 1993 rating decision the RO denied entitlement to 
TDIU benefits and the veteran was informed of this 
determination in July 1993.  Later in July 1993, the veteran 
submitted a statement in which he requested that the RO 
"reconsider" the denial of several claims, including 
entitlement to TDIU benefits.  The RO considered this a 
notice of disagreement with respect to several claims; 
however, the issue of entitlement to TDIU benefits was not 
developed for appeal.  The Board finds that the veteran's 
July 1993 statement constitutes a timely notice of 
disagreement with the denial of TDIU benefits.  See 38 C.F.R. 
§ 20.201 (1998).  By rating decision dated in August 1998, 
the RO again denied entitlement to TDIU benefits and, in a 
January 1999 letter the veteran argued that he was entitled 
to TDIU benefits.  Additionally, the veteran's claim for 
service-disabled veterans life insurance was denied in a July 
1997 letter from the RO.  The veteran submitted statements 
disagreeing with this denial in September 1997 and January 
1999 and the representative again expressed disagreement with 
the denial of this claim in an April 1999 letter.  The Board 
finds that the September 1997 letter from the veteran 
constitutes a timely notice of disagreement with the denial 
of entitlement to service-disabled veterans life insurance.  
See 38 C.F.R. § 20.201.  The RO has not issued a statement of 
the case or supplemental statement of the case which 
addresses the issues of entitlement to TDIU benefits or 
entitlement to service-disabled veterans life insurance.  The 
Board finds that a remand for this action is necessary.  See 
38 C.F.R. §§ 19.9, 20.200, 20.201 (1998); see also Manlincon 
v. West, 12 Vet. App. 238 (1999).

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should ensure that any 
indicated further development is 
conducted with respect to the issues of 
entitlement to TDIU benefits and 
entitlement to service-disabled veterans 
life insurance.  If in order, the claims 
should be readjudicated with 
consideration of all evidence received 
since the last final determination.  In 
any event, if the claims remain denied, a 
statement of the case must be issued 
which addresses these issues and includes 
all relevant laws and regulations.  The 
veteran must be advised of the time in 
which he may file a substantive appeal.  
Thereafter, if an appeal has been 
perfected, these issues should be 
returned to the Board. 

2.  The RO should determine whether the 
veteran submitted an adequate and timely 
substantive appeal with respect to the 
issues of entitlement to service 
connection for hypertension, an asbestos-
related lung disability, and a bilateral 
eye disorder.  If the RO determines that 
the veteran has not submitted an adequate 
and timely substantive appeal, the 
veteran should be informed of his 
appellate rights.  

3.  The RO should obtain from the Social 
Security Administration all records 
pertinent to the appellant's claim for 
Social Security disability benefits.  The 
RO should ensure that all records relied 
upon by the Social Security 
Administration are obtained, specifically 
to include the records reported on the 
list of exhibits such as vocational 
assessments and medical evidence.  
Additionally, all hearing transcripts 
should requested.  The attention of the 
Social Security Administration should be 
invited to 38 U.S.C.A. § 5106 (West 
1991).

4.  The RO should again attempt to obtain 
all treatment records from the Hines, 
Illinois VA Hospital dated from August 
1968 to present.  The copies of the June 
1969 to July 1971 treatment records 
obtained from that facility should be 
attached to the RO's request.  

5.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
claims.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain all identified evidence that has 
not already been obtained, particularly 
to include all treatment records from the 
Peoria, Illinois Vet Center dated from 
January 1994 to present.

6.  The RO should obtain a VA medical 
opinion from an appropriate specialist to 
determine the nature and etiology of the 
veteran's bilateral hearing loss.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the physician, the receipt 
of which should be acknowledged in the 
medical report.  The physician must 
review the entire record, particularly 
the service medical records and state 
whether it is at least as likely as not 
that the veteran's bilateral hearing loss 
which was first shown many years after 
service is related to remote acoustic 
trauma therein.  A complete rationale 
must be given for any opinion expressed 
and the foundation for all conclusions 
should be clearly set forth.  If deemed 
necessary by the physician, the veteran 
should be afforded an examination.  

7.  The RO should obtain a VA medical 
opinion from a board certified 
dermatologist, if available, to determine 
the nature and etiology of all current 
skin disorders.  The veteran's claims 
folder and a separate copy of this remand 
should be made available to the 
physician, the receipt of which should be 
acknowledged in the medical report.  The 
physician must review the entire record, 
particularly the service medical records 
which show treatment for several skin 
disorders, and state whether it is at 
least as likely as not that any current 
skin disorder is etiologically related to 
the findings noted in service.  A 
complete rationale must be given for any 
opinion expressed and the foundation for 
all conclusions should be clearly set 
forth.  If deemed necessary by the 
physician, the veteran should be afforded 
an examination.  

8.  The RO should afford the veteran VA 
orthopedic and neurological examinations 
to determine the nature and etiology of 
all right wrist disorders.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to the 
examiners, the receipt of which should be 
acknowledged in the medical reports.  The 
examiners must review the entire record, 
particularly the service medical records 
which show treatment for a right forearm 
injury and a right wrist and hand injury.  
The examiners should state whether the 
veteran has a current right wrist 
disorder and, if so, whether it is at 
least as likely as not that it is related 
to the right forearm, hand, and wrist 
injuries noted in service.  The examiners 
should also comment as to whether it is 
at least as likely as not that any 
current peripheral neuropathy is 
etiologically related to the right wrist 
and forearm injuries treated in service.  
A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth. 

9.  The RO should then review the 
veteran's claims file to ensure that the 
requested development has been completed 
to the extent possible.  See Stegall.  
Any additional development deemed 
warranted should be conducted.  

10.  The claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), 3.310, 3.321(b)(1); Allen; 
Fenderson v. West, 12 Vet App 119 (1999); 
Savage v. Gober, 10 Vet. App. 489 (1997); 
Wallin v. West, 11 Vet App 509 (1998); 
and the criteria for rating psychiatric 
disabilities in effect both prior to and 
as of November 7, 1996.  The RO must 
specifically address whether the service-
connected PTSD aggravates the claimed 
peripheral neuropathy, disability 
manifested by fatigue, and bilateral 
hearing loss, pursuant to Allen.  If the 
claims remain in a denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which includes any additional 
pertinent law and regulations and a full 
discussion of action taken on the 
veteran's claims, consistent with the 
Court's instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

